DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15942252, attorney docket D147185-US 111548-259352. Application is assigned an effective filing date of 3/30/2018 based on application filing date, and applicant is Intel Corporation.  Claims 1-18 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant argues that the art of record does not teach a vertical, tapered nanowire channel, as recited in amended claims 1 and 17.  Examiner disagrees, because the embodiment of figure 7 shows a vertical orientation of the nanowire with the drain over the source, and specifically describes the arrangement as “vertical” in  paragraph [0124]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuwalka et al. (U.S. 2016/0254348) in view of Sleight et al. (U.S. 2013/020079).

As for claim 1,
Bhuwalka teaches in figures 6a an integrated circuit (IC) structure comprising: 
a semiconductor nanowire (240) extending in a length direction and including a body portion (240);

a gate electrode (140) on the gate dielectric; 
a semiconductor source portion (251) adjacent to a first side of the body portion; 
and a semiconductor drain portion (250) adjacent to a second side of the body portion, the second side being opposite the first side [0121], 
and the narrowest dimension of the second side of the body portion being at least one nanometer (nm) smaller than the narrowest dimension of the first side of the body portion Shown tapered in figure 6A, 
the embodiment of figure 6A does not teach that one of the semiconductor drain portion or the semiconductor source portion is vertically over the other of the semiconductor drain portion or the semiconductor source portion.
However, Figure 7 of Bhuwalka teaches an embodiment with a vertical orientation of the nanowire (240) where one of the semiconductor drain portion  is vertically over the semiconductor source portion [0124].  
It would have been obvious to one skilled in the art at the effective filing date of this application orient the nanowire in a vertical direction as shown in figure 7 to allow the source drain and gate to be formed without patterning, and to allow a more dense concentration of transistors for a given footprint. One skilled in the art would have combined these elements with a reasonable expectation of success.
Bhuwalka does not specify that the taper is at least 1 nm, 
However, Sleight teaches a tapered channel with more than 1 nm of difference.  Sleight [0042].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).   One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 1, and in the suggested combination, Sleight teaches that the narrowest dimension of the second side of the body portion is at most half the narrowest dimension of the first side. (Sleight teaches a narrow dimension of 5-10nm and a maximum of 10-20nm. [0042]).

As for claim 3,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 1, an in the combination,  Sleight teaches that the narrowest dimension of the second side of the body portion is at most four nm (3-30nm), and the narrowest dimension of the first side is at least six nm (20-50nm) [0042].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).   One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 4,
Bhuwalka in view of Sleight makes obvious IC structure of claim I, wherein the narrowest dimension of the second side of the body portion is at most three nm (3-30nm), and the narrowest dimension of the first side is at least eight nm (20-50nm) [0042].
Because the general dimension are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges, which would have been discoverable by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).   One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 1, and in the combination, Sleight teaches that the narrowest dimension of the second side of the body portion is in the range of two to eight nm smaller than the narrowest dimension of the first side. (Sleight teaches a narrow dimension of 5-10nm and a maximum of 10-20nm. [0042]).

As for claim 8,
Bhuwalka in view of Sleight makes obvious the IC structure of claim I, but does not teach that the length direction is a vertical direction relative to an underlying substrate.
However, Figure 7 of Bhuwalka teaches an embodiment with a vertical orientation of the nanowire.  
It would have been obvious to one skilled in the art at the effective filing date of this application orient the nanowire in a vertical direction as shown in figure 7 to allow the source drain and gate to be formed without patterning, and to allow a more dense concentration of transistors for a given footprint. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 1, and Bhuwalka teaches that the nanowire has a tapered cross- section in the length direction.

As for claim 10,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 9, and Bhuwalka teaches that the nanowire has a conical tapering.

As for claims 11 and 12,

However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the taper convex instead of conical, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As for claim 13,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 1,  and Bhuwalka teaches the channel may be Ge or SiGe [0113], so teaches that the bandgap of semiconductor material in the semiconductor nanowire is less than the bandgap of silicon (It is inherent that SiGe has a lower bandgap than silicon because it is a material property.).

As for claim 14,
Bhuwalka in view of Sleight makes obvious the IC structure of claim 1, and Bhuwalka teaches the nanowire comprises germanium [0113].

As for claim 15,


As for claim 16,
Bhuwalka in view of Sleight makes obvious a computing system comprising the IC structure of claim 1. (electronic system with a microprocessor Bhuwalka [0128]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuwalka.

As for claim 17,
Bhuwalka teaches in figure 6a an integrated circuit (IC) structure comprising: 
a semiconductor nanowire (240) and including a tapered body portion (d), 
the tapered body portion including germanium ([0113]); 
a gate dielectric (not shown but inherent for a functional transistor, described in the embodiments for example [0118]) surrounding the tapered body portion; 
a gate electrode (140) on the gate dielectric; 
a semiconductor source portion (251) adjacent to a first side of the tapered body portion (on the left side); and 
a semiconductor drain portion (250) adjacent to a second side of the tapered body portion,

The embodiment of figure 6A does not teach that the nanowire extends vertically (examiner assumes the applicant is using the direction perpendicular to the plane of the substrate to define a vertical direction). Or that the first side of the nanowire is a top or a bottom of the tapered body portion and the second side being the other of the top or the bottom of the tapered body portion wherein one of the semiconductor drain portion or the semiconductor source portion is vertically over the other of the semiconductor drain portion or the semiconductor source portion..
However, Figure 7 of Bhuwalka teaches an embodiment with a vertical orientation of the nanowire (240) where the semiconductor drain (D) portion  is vertically over the  the semiconductor source portion (S).  
It would have been obvious to one skilled in the art at the effective filing date of this application orient the nanowire in a vertical direction as shown in figure 7 to allow the source drain and gate to be formed without patterning, and to allow a more dense concentration of transistors for a given footprint. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 6, 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or make obvious a IC structure with nanowire channel tapered towards the drain that  includes a gate electrode that extends to the source but not the drain as recited in claims 6 and 18.
Claim 7 depends from claim 6 and carries the same novel features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893